U.S. XPRESS ENTERPRISES, INC. LETTER OF TRANSMITTAL FORM TO ACCOMPANY CERTIFICATES FORMERLY REPRESENTING SHARES OF CLASS A COMMON STOCK OF U.S. XPRESS ENTERPRISES, INC. 2 SUBSTITUTE FORM W-9 Effective October 12, 2007, New Mountain Lake Acquisition Company, a Nevada corporation ("NMLAC") and wholly owned subsidiary of New Mountain Lake Holdings, LLC, a Nevada limited liability company (“Holding Company”), was merged (the “Merger”) with and into U.S. Xpress Enterprises, Inc., a Nevada corporation ("U.S. Xpress"), with U.S. Xpress as the corporation surviving such Merger (the "Surviving Company"). This Letter of Transmittal Form must accompany your certificate(s) representing shares of U.S. Xpress stock in order to exchange those shares for the $20.10 per share cash payment. See instructions on the reverse side. PLEASE CERTIFY YOUR TAXPAYER ID OR SOCIAL SECURITY NUMBER BY SIGNING BELOW. I/we, the undersigned, surrender to you for exchange the share(s) identified below. I/we certify that I/we have complied with all requirements as stated in the instructions on the reverse side, was/were the registered holder(s) of the shares of U.S. Xpress stock represented by the enclosed certificates at the Effective Time of the Merger, have full authority to surrender these certificate(s), and give the instructions in this Letter of Transmittal Form and warrant that the shares represented by these certificates are free and clear of all liens, restrictions, adverse claims and encumbrances. If the Taxpayer ID Number printed above is INCORRECT OR if thespace is BLANK write in the CORRECT number here. > Under penalties of perjury. I certify that: 1.The number shown on this form is my correct taxpayer identification number (or I am waiting for a number to be issued to me), and 2.I am not subject to backup withholding because: (a) I am exempt from backup withholding, or (b) I have not been notified by the Internal Revenue Service (IRS) that I am subject to backup withholding as a result of a failure to report all interest or dividends, or (c) the IRS has notified me that I am no longer subject to backup withholding, and 3.I am a U.S. person (including a U.S. resident alien). Certification instructions. You must cross out item 2 above if you have been notified by the IRS that you are currently subject to backup withholding because you have failed to report all interest and dividends on your tax return. Signature: Date: 3 List only certificate(s) surrendering here. Certificate No(s). Number of Shares 1 Signature: This form must be signed by the registered holder(s) exactly as their name(s) appears above or by person(s) authorized to sign on behalf of the registered holder(s) by documents transmitted herewith. X Signature of Shareholder Date Daytime Telephone# TOTAL CERTIFICATED SHARES X Signature of Shareholder Date Daytime Telephone# 4Certificated Shares Presented If you cannot produce some or all of your certificates representing shares of U.S. Xpress stock, you must obtain a lost instrument open penalty surety bond. Please see the reverse side of this form for instructions. Please complete the back if you would like to transfer ownership or request special mailing. 5 AFFIDAVIT OF LOST, MISSING OR DESTROYED CERTIFICATE(S) AND AGREEMENT OF INDEMNITY Investor ID Number THIS AFFIDAVIT IS INVALID IF A CHECK IS NOT INCLUDED AND IF THE AFFIDAVIT IS NOT SIGNED ANDNOTARIZED BELOW. NOTE: FOREIGN OWNERS MUST also include Apostille seal or legal equivalent. TOTAL SHARES LOST > Please Fill In Certificate No(s). if Known Number of Shares Attach separate schedule if needed By signing this form I/We or myself/ourselves swear, depose and state that: I/We or myself/ourselves am/are the lawful owner(s) of the certificate(s) hereinafter referred to as the “securities” described in the Letter of Transmittal. The securities have not been endorsed, pledged, cashed, negotiated, transferred, assigned, or otherwise disposed of. I/We or myself/ourselves have made a diligent search for the securities and have been unable to find it or them and make this Affidavit for the purpose of inducing the sale, exchange, redemption, or cancellation of the securities, as outlined in the Letter of Transmittal, without the surrender of the original(s), and also to request and induce Federal Insurance Company to provide suretyship for me/us to cover the missing securities under its Blanket Bond # 8302-00-67. I/We or myself/ourselves hereby agree to surrender the securities for cancellation should I/We or myself/ourselves, at any time, find the securities. I/We or myself/ourselves hereby agree for myself/ourselves, my/our heirs, successors, assigns and personal representatives, in consideration of the proceeds of the sale, exchange, redemption or cancellation of the securities, and the aforementioned suretyship, to indemnify, protect and hold harmless Federal Insurance Company (the Surety), LaSalle Bank, N.A., New Mountain Lake Acquisition Company, New Mountain Lake Holdings, LLC and U.S. Xpress Enterprises, Inc. and all of their subsidiaries and any other party to the transaction, from and against any and all loss, costs, and damages including court costs and attorney's fees, which they may be subject to or liable for in respect to the sale, exchange, redemption, or cancellation of the securities without requiring surrender of the original securities. The rights accruing to the par­ties under the preceding sentence shall not be limited or abridged by their negligence, inadvertence, accident, oversight, breach or failure to inquire into, contest, or liti­gate any claim, whenever such negligence, inadvertence, accident, oversight, breach or failure may occur or may have occurred, I/We or myself/ourselves agree that this Affidavit and Indemnity Agreement is to become part of Blanket Bond # 8302-00-67 underwritten by Federal Insurance Company. Any person who, knowingly and with intent to defraud any insurance company or other person, files an application or statement of claim, containing any materially false information, or conceals for the purpose of misleading, information concerning any fact material thereto, commits a fraudulent insurance act, which is a crime, and shall also be subject to civil penalties as prescribed by law. X Signed by Affiant (shareholder) on this (date) (Deponent) (Indemnitor) (Heirs Individually) Month Day Year Social Security # Date Notary Public Lost Securities Surety Premium/Service Fee Calculation The following formula should be used to calculate the surety premium, if any, and service fee that you must submit with this form. 1. Calculate the share value of the lost shares by multiplying the number of shares that are lost by the Cash Rate: ● Enter number of share(s) lost X(Cash Rate) $20.10$share value ● If the share value exceeds $500,000 or if the shareholder is foreign and the value is over $100,000 do not complete this affidavit.Complete on the Transmittal Form and contact LaSalle Bank, N.A. regarding the lost certificate(s). 2. Only calculate a Surety Premium if the share value exceeds $3,000.00, otherwise enter zero (0) on the Surety Premium line below. ● The surety premium equals 1% (.01) of the share value noted in line 1 above: $ X(1%) or (.01) $SuretyPremium 3. Add the service fee based on the share value fee guide noted below.…$ Service Fee ● If the share value is less than or equal to $250.00, the Service Fee $50.00 ● If the share value is greater than $250.00 but less than or equal to $3,000.00, the Service Fee $100.00 ● If the share value is greater than $3,000.00, the Service Fee $200.00 4. Total amount due (add lines 2 & 3)…$ Total Amount Please enclose a money order, certified check or cashiers’ check for the required amount, made payable to LaSalle Bank, N.A. 6 7 Special Transfer Payment Instructions Special Mailing Instructions If you want your check for cash to be issued in another name, fill in this section with the information for the new account name. Signature Guarantee Medallion Fill in ONLY if mailing to someone other than the under­signed or to the undersigned at an address other than that shown on the front of this card. Mail check(s) to: Name (Please Print First, Middle & Last Name) (Title of Officer Signing this Guarantee) Name(Please Print First, Middle & Last Name) Address (Number and Street) (Name of Guarantor - Please Print) Address (Number and Street) (City, State & Zip Code) (Address of Guarantor Firm) (Tax Identification or Social Security Number) (City, State & Zip Code) INSTRUCTIONS FOR COMPLETING THE STOCK TRANSMITTAL FORM 1 Sign, date and include your daytime telephone number in this Transmittal Form in Box 1 and after completing all other applicable sections return this form and your stock certificates in the enclosed envelope. 2 PLEASE SIGN IN BOX 2 TO CERTIFY YOUR TAXPAYER ID OR SOCIAL SECURITY NUMBER if you are a U.S. Taxpayer. If the Taxpayer ID or Social Security Number is incorrect or blank, write the corrected number in Box 2 and sign to certify. Please note that LaSalle Bank, N.A. may withhold 28% of your proceeds as required by the IRS if the Taxpayer ID or Social Security Number is not certified on our records. If you are a non - U.S. Taxpayer, please complete and return form W-8BEN. 3 Your certificate number(s) and share(s) and/or the total Certificated Shares you hold are shown in Box 3. 4 Please indicate the total number of certificated share(s) of U.S. Xpress stock you are presenting in Box 4. 5 If you cannot produce some or all of your certificates representing shares of U.S. Xpress stock, you must obtain a lost instrument open penalty surety bond and file it with LaSalle. To do so through LaSalle’s program with Federal Insurance Company, complete Box 5 on the front side of this form, including the lost securities premium and service fees calculations, and return the form together with your payment as instructed.
